Name: Commission Regulation (EEC) No 3143/84 of 8 November 1984 on a consignment of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 84 Official Journal of the European Communities No L 295 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3143 / 84 of 8 November 1984 on a consignment of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (!), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Coucil Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programme adopted by the Council Regulations specified in the Annex , India has requested the supply of a consignment of butter set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC ) No 1886 / 83 ( s ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 The intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . (&lt;) OJ No L 142 , 1 . 6 . 1983 , p . 1 . (*) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 295 /2 Official Journal of the European Communities 13 . 11 . 84 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme : 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . 3 . Recipient Country of destination ^j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Mr Chawla , Conseiller de l'Ambassade de l'lnde , Chaussee de Vleurgat , 217 , B-1050 Bruxelles ( tel . 02 / 640 91 40 , telex 22510 INDEMB B) 6 . Total quantity 700 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 2 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders 26 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 January 1985 ( b ) closing date for the submis ­ sion of tenders 10 December 1984 15 . Miscellaneous  13 . 11 . 84 Official Journal of the European Communities No L 295 / 3 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must be made after 1 October 1984 , from pasteurized fresh cream and contain no colouring matters or neutralizes . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1,5 %  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2 ) and ( 3 ) of Regulation (EEC ) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required.